Exhibit 10.10

 

EXECUTION VERSION

 

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

SECOND AMENDMENT (this “Amendment”), dated as of March 31, 2015, among Temescal
Aircraft LLC, a Delaware limited liability company (as successor to Temescal
Aircraft Inc., a California corporation) (the “Borrower”), AerCap Global
Aviation Trust, a Delaware statutory trust (“Financing Trust”), Park Topanga
Aircraft LLC, a Delaware limited liability company (as successor to Park Topanga
Aircraft Inc., a California corporation) (“Parent Holdco”), Charmlee Aircraft
Inc., a California corporation (“CA Subsidiary Holdco”), Ballysky Aircraft
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland (“Irish Subsidiary Holdco”), AerCap U.S. Global Aviation LLC, a
Delaware limited liability company (“USHoldco”), AerCap Holdings N.V., a public
company with limited liability incorporated under the laws of The Netherlands
(“AerCap”), AerCap Aviation Solutions B.V., a private company with limited
liability incorporated organized under the laws of The Netherlands (“AAS”),
AerCap Ireland Limited, a private limited liability company incorporated under
the laws of Ireland (“AIL”), AerCap Ireland Capital Limited, a private limited
liability company incorporated under the laws of Ireland (“AICL”), International
Lease Finance Corporation, a California corporation (“ILFC” and together with
USHoldco, AerCap, AAS, AIL and AICL the “Guarantors”) and Citibank, N.A., as
Collateral Agent and Administrative Agent, to the Term Loan Credit Agreement,
dated as of March 30, 2011 (as heretofore amended, restated or otherwise
modified from time to time, the “Credit Agreement”), between the Borrower,
Financing Trust, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco,
the Guarantors, the Consenting Lenders (as defined below) and the New Lenders
(as defined below) executing this Amendment on the signature pages hereto and
Citibank, N.A., as Collateral and Administrative Agent.

 

WHEREAS, the parties hereto (other than the New Lenders (as defined below)) are
party to the Credit Agreement;

 

WHEREAS, the terms used herein, including in the preamble and recitals hereto,
not otherwise defined herein or otherwise amended hereby shall have the meanings
ascribed thereto in the Credit Agreement;

 

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein;

 

WHEREAS, each Lender party to the Credit Agreement immediately prior to the
effectiveness of this Amendment that is executing a counterpart of this
Amendment does not desire to transfer its loans as described below and does
desire to consent to the amendments set forth herein (each,
a “Consenting Lender”);

 

WHEREAS, each Lender that does not desire to consent to the amendments set forth
herein by executing a counterpart of this Amendment (each, a “Non-Consenting
Lender”) wishes to cease to be a party to the Credit Agreement as a “Lender”
thereunder and will transfer its loans to a Consenting Lender or a New Lender on
or prior to the Amendment Effective Date as defined in Section 4 below;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, each Lender that is not a party to the Credit Agreement immediately
prior to the effectiveness of this Amendment, and which is executing a
counterpart of this Amendment (each, a “New Lender”) wishes to consent to the
amendments set forth herein and to become a party to the Credit Agreement and a
Lender thereunder as an assignee of a Loan from a Non-Consenting Lender;

 

NOW, THEREFORE, the parties hereto agree that the Credit Agreement shall be
amended as set forth herein, and the parties hereto otherwise agree as follows:

 

Section 1.                                           Definitions.  Except as
otherwise defined herein, terms defined in the Credit Agreement are used herein
as defined therein.

 

Section 2.                                           Amendments.  Subject to the
satisfaction of the conditions precedent specified in Section 4 below, but
effective as of the Amendment Effective Date (as defined below), the Credit
Agreement and (in the case of section 2.07 only) the Security Agreement are
hereby amended as follows:

 

2.01                        General.

 

(a)                                 References in the Loan Documents to “this
Agreement” or the “Credit Agreement” or the like (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

(b)                                 Each Consenting Lender and each New Lender
shall be deemed to be a “Lender” under and for all purposes of the Credit
Agreement.

 

(c)                                  This Amendment shall additionally
constitute a “Loan Document”.

 

2.02                        Amended and Restated Definitions.  Section 1.01 of
the Credit Agreement shall be amended by amending and restating the following
definitions in their entirety to read as follows:

 

“Applicable Margin” means 2.00% per annum; provided that for any period in which
the Base Rate applies to the Loans, the Applicable Margin shall be 1.00% per
annum.

 

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction under the Laws of which such recipient is organized (or a
country that includes such jurisdiction) or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender, (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 9.06), any United
States federal withholding tax that is required to be imposed on amounts payable
to such Foreign Lender pursuant to

 

2

--------------------------------------------------------------------------------


 

the Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) (other than as a result of a Change in Law
after the time such Lender becomes a party hereto or changes its Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of such Lender’s designation of a new Lending Office (or
assignment to such Lender), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.08(a), and (e) any
withholding tax that is attributable to a Lender’s failure to comply with
Section 2.08(e), (f) with respect to a Lender other than a Current Lender, any
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Commitment or Loan as a
result of such Lender failing to be a Qualifying Lender, except (i) to the
extent such failure results from a Change in Law after such Lender acquired such
applicable interest in such Commitment or Loan or (ii) to the extent such
Lender’s assignor, if any, was entitled to additional amounts in respect of such
withholding Tax pursuant to Section 2.08 for a reason other than being a Current
Lender, and (g) any Taxes imposed pursuant to FATCA.

 

“Maturity Date” means March 31, 2021.

 

“Maximum LTV” means (a) from the Effective Date through the day prior to the
second anniversary of the Effective Date, 70.0%; (b) from the second anniversary
of the Effective Date through the day prior to the third anniversary of the
Effective Date, 68.1%; (c) from the third anniversary of the Effective Date
through the day prior to the fourth anniversary of the Effective Date, 65.5%;
(d) from the fourth anniversary of the Effective Date through the day prior to
the fifth anniversary of the Effective Date, 62.4%; (e) from the fifth
anniversary of the Effective Date through the day prior to the sixth anniversary
of the Effective Date, 58.5%; (f) from the sixth anniversary of the Effective
Date through the day prior to the seventh anniversary of the Effective Date,
54.0%; (g) from the seventh anniversary of the Effective Date through the day
prior to the eighth anniversary of the Effective Date, 49.5%; (h) from the
eighth anniversary of the Effective Date through the day prior to the ninth
anniversary of the Effective Date, 45% and (i) from the ninth anniversary of the
Effective Date through the Maturity Date, 40.5%.

 

2.03                        New Definitions.  Section 1.01 of the Credit
Agreement shall be amended by adding the following definitions in appropriate
alphabetical order:

 

“Consenting Lender” has the meaning set forth in the preamble to the Second
Amendment.

 

“Current Lender” means a Consenting Lender that is a Lender prior to the date of
the Second Amendment.

 

“FATCA” shall mean

 

(a)                                 Sections 1471 through 1474 of the Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official written interpretations thereof and
any written agreements entered into pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 1471(b)(1) of the Code,

 

(b)                                 any treaty, law, regulation or other
official written guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of the
matters set forth in paragraph (a) above, or

 

(c)                                  any written agreement pursuant to the
implementation of the matters set forth in paragraphs (a) or (b) above with the
U.S. Internal Revenue Service, the U.S. government or any governmental or
taxation authority in any other jurisdiction.

 

“New Lender” has the meaning set forth in the preamble to the Second Amendment.

 

“Qualifying Lender” means a Lender who is beneficially entitled to the interest
payable to that Lender pursuant to a Loan and:

 

(i)                                     a bank which is, pursuant to Section 9
of the Central Bank Act, 1971 of Ireland licensed to carry on banking business
in Ireland and whose lending office is located in Ireland and which is carrying
on a bona fide banking business in Ireland (for the purposes of
Section 246(3) of the Taxes Consolidation Act, 1997 of Ireland (the “TCA”); or

 

(ii)                                  an authorized credit institution under the
terms of the European Union Consolidation Directive that has duly established a
branch in Ireland having all necessary notifications to its home state competent
authorities required thereunder in relation to its intention to carry on banking
business in Ireland and carries on a bona fide banking business in Ireland (for
the purposes of Section 246(3) of the TCA) and has its lending office located in
Ireland; or

 

(iii)                               a qualifying company within the meaning of
Section 110 of the TCA, provided the interest is paid in Ireland; or

 

(iv)                              a company (within the meaning of Section 4 of
the TCA):

 

(a)                                 which advances money in the ordinary course
of a trade which includes the lending of money;

 

(b)                                 in whose hands any interest payable in
respect of monies so advanced is taken into account in computing the trading
income of such company;

 

(c)                                  which has made the appropriate
notifications under Section 246(5)(a) of the TCA to the Irish Revenue
Commissioners and the Borrower; and

 

(d)                                 whose lending office is in Ireland and the
interest is paid in Ireland; or

 

(v)                                 a Treaty Participant; or

 

4

--------------------------------------------------------------------------------


 

(vi)                              which is a company (within the meaning of
Section 4 of the TCA):

 

(a)                                 which, by virtue of the law of a Relevant
Territory is resident in the Relevant Territory for the purposes of tax and that
jurisdiction imposes a tax that generally applies to interest receivable in that
jurisdiction by companies from sources outside that jurisdiction; or which, by
virtue of the law of a Relevant Territory, is resident in the Relevant Territory
for the purposes of tax and the interest is paid by the Borrower to a bank
account located in that jurisdiction and that jurisdiction imposes a tax that
generally applies to interest received in that jurisdiction by companies from
sources outside that jurisdiction; or

 

(b)                                 in receipt of interest which: (1) is
exempted from the charge to Irish income tax pursuant to the terms of a double
taxation treaty entered into between Ireland and another jurisdiction that is in
force on the date the relevant interest is paid; or (2) would be exempted from
the charge to Irish income tax pursuant to the terms of a double taxation treaty
entered into between Ireland and another jurisdiction signed on or before the
date on which the relevant interest is paid but not in force on that date,
assuming that treaty had the force of law on that date;

 

provided that, in the case of both (a) and (b) above, such company does not
provide its commitment in connection with a trade or business which is carried
on in Ireland through a branch or agency in Ireland; or

 

(vii)                           which is a U.S. limited liability company (an
“LLC”), provided the ultimate recipients of the interest would be Qualifying
Lenders within paragraph (vi) of this definition and the business conducted
through the LLC is so structured for market reasons and not for tax avoidance
reasons, provided such interest is not paid in connection with a trade or
business carried on in Ireland by that Qualifying Lender through a branch or
agency.

 

“Relevant Territory” shall mean a member state of the European Union (other than
Ireland), or to the extent not a member state of the European Union, a
jurisdiction with which Ireland has entered into a double taxation treaty which
has the force of law by virtue of Section 826(1) of the TCA or which, upon
completion of procedures set out in Section 826(1) of the TCA will have the
force of law.

 

“Second Amendment Effective Date” means the “Amendment Effective Date”, as
defined in the Second Amendment.

 

“Tax Treaty” shall mean a double taxation treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claim.

 

“Treaty Participant” shall mean a Lender which:

 

(i)                                     is treated as a resident of a Treaty
State for the purposes of a Tax Treaty;

 

(ii)                                  does not carry on a business in Ireland
through a permanent establishment with which that Lender’s participation in a
Loan is effectively connected; and

 

5

--------------------------------------------------------------------------------


 

(iii)                               fulfills any other conditions that must be
fulfilled by lenders in order to be entitled to full exemption from tax imposed
by Ireland on interest or has been granted authorization by the Revenue
Commissioners of Ireland to have interest paid gross without deduction of tax.

 

“Treaty State” shall mean a jurisdiction having a Tax Treaty.

 

“Second Amendment” means Second Amendment to Credit Agreement, dated as of
March 31, 2015, among the Borrower, the other Obligors, the Consenting Lenders,
the New Lenders, the Administrative Agent and the Collateral Agent.

 

2.04                        Other Amendments

 

(a)                                 Section 1.01 shall be amended by adding the
following sentence to the definition of “LIBO Rate”: “If at any time the LIBO
Rate is below zero, then the LIBO Rate shall be deemed to be zero.”

 

(b)                                 Section 2.05(b) shall be amended by
replacing the terms thereof with the following:  “Pursuant to the terms of this
Agreement in effect immediately prior to the Second Amendment Effective Date,
the Borrower agreed to pay to the Lenders on each Payment Date commencing on the
fifth Payment Date a portion of the outstanding principal amount of the Loans,
in an amount equal to 2.5% of the sum of the Loans made on each Advance Date,
which amount was determined by the Administrative Agent upon the occurrence of
the Availability Termination.  With effect from the Second Amendment Effective
Date, the Borrower agrees to pay to the Lenders on each Payment Date commencing
on the first Payment Date to occur after the Second Amendment Effective Date a
portion of the outstanding principal amount of the Loans in an amount equal to
$26,678,750.00, being an amount equal to 2.5% of the sum of the Loans
outstanding on the Second Amendment Effective Date.”

 

(c)                                  Section 2.08(e) shall be amended by adding
the following as new sub-clause (iv): “Without limiting the generality of the
foregoing, if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, or any intergovernmental
agreement (and related implementing rules) as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent in writing such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code or any intergovernmental agreement (and
related implementing rules) as applicable) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent in writing as
may be necessary for the Borrower or the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.”

 

(d)                                 The following sentence shall be added to
Section 3.04 of the Credit Agreement:  “AerCap’s audited consolidated financial
statements as at December 31, 2013

 

6

--------------------------------------------------------------------------------


 

which have been filed with the Securities and Exchange Commission have been
prepared in accordance with GAAP and fairly present the financial condition of
AerCap and its Subsidiaries as at such date and the results of their operations
for the period then ended.”

 

(e)                                  Section 3.05 of the Credit Agreement shall
be amended by replacing the terms thereof in their entirety with the following: 
“All Litigation Actions, taken as a whole, could not reasonably be expected to
have a Material Adverse Effect.  Other than any liability incident to such
Litigation Actions or provided for or disclosed in the financial statements
referred to in Section 3.04, and other than as set forth in ILFC’s or in
AerCap’s filings with the Securities and Exchange Commission, no Obligor has any
contingent liabilities which are material to its business, credit, operations or
financial condition of the Obligors taken as a whole.”

 

(f)                                   Section 3.07 of the Credit Agreement shall
be amended by replacing the terms thereof with the following:  “Each employee
benefit plan (as defined in Section 3(3) of ERISA) maintained or sponsored by
AerCap or any Subsidiary complies in all material respects with all applicable
requirements of law and regulations.  During the 12-consecutive-month period
prior to the Second Amendment Effective Date, no ERISA Event has occurred,
except in any such case for events which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  Neither AerCap
nor any ERISA Affiliate is a member of, or contributes to, any Multiemployer
Plan as to which the potential Withdrawal Liability based upon the most recent
actuarial report could reasonably be expected to have a Material Adverse
Effect.  Neither AerCap nor any Subsidiary has any material contingent liability
with respect to any post retirement benefit under an employee welfare benefit
plan (as defined in section 3(i) of ERISA), other than liability for
continuation coverage described in Part 6 of Title I of ERISA.”

 

(g)                                  Section 3.10 of the Credit Agreement shall
be amended by replacing the terms thereof in their entirety with the following:

 

“(a)  All written information furnished by or on behalf of any Obligor to any
Lender Party in connection with this Agreement, any other Loan Document or the
transactions contemplated hereby or thereby, on the date furnished (and when
taken in connection with previous information so furnished, and the information
contained in ILFC’s or AerCap’s filings with the Securities and Exchange
Commission) shall have been, to the best of ILFC’s knowledge (if provided prior
to May 14, 2014) or to the best of AerCap’s knowledge (if provided on or after
May 14, 2014), in each case after due inquiry, true and accurate in every
material respect as of the date of such information, and none of such
information contains any material misstatement of fact or omits to state any
material fact necessary to make such information, in light of the circumstances
under which it was made or provided, not misleading, provided that to the extent
any such information, report, financial statement, exhibit or schedule was based
upon or constitutes an opinion or forecast, each of ILFC (with respect to period
prior to May 14, 2014) and AerCap (with respect to period on or after May 14,
2014) represents only that it acted in good faith and utilized assumptions
reasonable at the time made (based upon accounting principles consistent with
the historical audited financial statements of ILFC and AerCap, as applicable)
and exercised due care in the preparation of such information, report,

 

7

--------------------------------------------------------------------------------


 

financial statement, exhibit or schedule, it being understood that projections
may vary from actual results and that such variances may be material.

 

(b)                                 All information furnished by AerCap to any
Lender Party on and after the Second Amendment Effective Date shall be, to the
best of AerCap’s knowledge after due inquiry, true and accurate in every
material respect as of the date of such information, and none of such
information shall (and when taken in connection with previous information so
furnished, and the information contained in AerCap’s filings with the Securities
and Exchange Commission) contain any material misstatement of fact or shall omit
to state any material fact necessary to make such information, in light of the
circumstances under which it was made or provided, not misleading, provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes an opinion or forecast, AerCap represents
only that it acted in good faith and utilized assumptions reasonable at the time
made (based upon accounting principles consistent with the historical audited
financial statements of AerCap) and exercised due care in the preparation of
such information, report, financial statement, exhibit or schedule, it being
understood that projections may vary from actual results and that such variances
may be material.”

 

(h)                                 The following sentences shall be added to
Section 3.15 of the Credit Agreement: “As of the Second Amendment Effective Date
(and as also reflected on AerCap’s consolidated balance sheet dated as of
December 31, 2013, and confirmed by the Appraisals most recently delivered to
the Administrative Agent pursuant to this Agreement), the fair value of the
assets of each of (x) AerCap and (y) the Borrower and its Subsidiaries taken as
a whole, exceed their respective liabilities.  As of the Second Amendment
Effective Date, neither the Obligors taken as a whole nor AerCap nor the
Borrower is or will be rendered insolvent as a result of the transactions
contemplated by this Agreement and the other Loan Documents.”

 

(i)                                     Section 3.16. of the Credit Agreement
shall be amended by replacing the terms thereof in their entirety with the
following: “None of the Obligors, any of their Subsidiaries or any director,
officer or employee of any Obligor or any of its Subsidiaries is a Person that
is, or is owned or controlled by a Person that is, (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union (“EU”), the Government of Ireland or other
sanctions authority relevant in the United States, Ireland or any other
jurisdiction of incorporation or formation of any Guarantor (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is the subject of Sanctions (each, a “Prohibited Country”). The Prohibited
Countries as of the date hereof are listed on Annex 1.  For purposes of this
Section 3.16 only, the term “Obligors” shall mean Financing Trust, each Borrower
Party, AerCap, ILFC, AerCap U.S. Global Aviation LLC, AerCap Aviation Solutions
B.V., AerCap Ireland Limited and AerCap Ireland Capital Limited.”

 

(j)                                    Section 3.17 of the Credit Agreement
shall be amended by replacing the terms thereof with the following:

 

“(a)                           Schedule 3.17(a) attached hereto, as amended from
time to time pursuant to Section 2.10 and Section 5.09(a)(vii) hereof and
pursuant to the Second Amendment is

 

8

--------------------------------------------------------------------------------


 

a true and correct list of all PS Pool Aircraft and the country of registration
of such PS Pool Aircraft.

 

(b)                                 Schedule 3.17(b) attached hereto, as
supplemented from time to time pursuant to Section 2.10 and
Section 5.09(a)(vii) and pursuant to the Second Amendment, is a true and correct
list of all Leases (including, without limitation, any head leases) in effect
with respect to the PS Pool Aircraft and the name and jurisdiction of
organization or incorporation of the applicable Lessees.”

 

(k)                                 Section 9.02(b) shall be amended by adding
the following immediately prior to the comma at the end of clause (ii) of the
second proviso in the first sentence of such section: “, or releasing the
guaranty provided under Article 7 hereof by AerCap Holdings N.V. prior to the
repayment of the Loans in full”.

 

(l)                                     Section 9.05(a) shall be amended by
inserting a new sub-section (vii) immediately after sub-section (vi) containing
the following provision:  “Qualifying Lender. No such assignment shall be made
to a Person who is not a Qualifying Lender.”

 

(m)                             Section 9.05(c) shall be amended by replacing
the first paragraph thereof in its entirety with the following:  “Any Lender may
at any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than (a) a
natural person, or (b) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, or (c) a Person who is not a Qualifying Lender (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) such participation shall
not be to a Person engaged primarily in the aircraft leasing business or
aviation advisory business or who is an air carrier.”

 

(n)                                 Section 9.06 of the Credit Agreement shall
be amended by adding the following sentences thereto:  “Each Lender agrees that
if the Borrower exercises its option hereunder to cause an assignment by such
Lender, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to such
assignment on behalf of such Lender as assignor and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 9.06.”

 

2.05                        Schedules and Exhibits.  Schedules 3.17(a) and
3.17(b) of the Credit Agreement shall be amended by replacing such schedules and
exhibits with the corresponding schedules and exhibits hereto.(1)

 

--------------------------------------------------------------------------------

(1)  Note: No change in the collateral — to be updated due to the repetition of
the representation and warranty set forth in Section 3.17 of the Credit
Agreement.

 

9

--------------------------------------------------------------------------------


 

2.06                        Annexes.  Crimea shall be added to Annex 1 of the
Credit Agreement.

 

2.07                        Security Agreement.  Section 1.01 of the Security
Agreement shall be amended by replacing the language following the comma at the
end of clause (g) of the definition of “Excluded Property” with the following:
“(h) any property or interest in property that is the subject of Sanctions, or
that is originating or sourced from a Prohibited Country, and (i) any right to
exercise any election or option or make any decision or determination, or to
give or receive any notice, consent, waiver or approval, or to take any other
action in respect of, but in each case, only to the extent relating to, any
Excluded Property.”

 

Section 3.                                           Representations and
Warranties.

 

3.01                        Each Obligor represents and warrants to the Lenders
that the representations and warranties of the Obligors contained in Article 3
of the Credit Agreement (as amended hereby) and contained in each other Loan
Document are true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct as of such earlier date.

 

3.02                        Each Lender, other than a Current Lender, listed on
the signature pages hereto represents, as of the Amendment Effective Date, that
it is a Qualifying Lender (as defined in the Credit Agreement, as amended
hereby).

 

Section 4.                                           Conditions Precedent.  As
provided in Section 2 above, the amendments to the Credit Agreement contemplated
hereby shall become effective as of March 31, 2015 (the “Amendment Effective
Date”), upon the satisfaction of the following conditions precedent, provided
that such conditions precedent are satisfied on or prior to the Amendment
Effective Date:

 

4.01                        The Administrative Agent (or its counsel) shall have
received the signature pages to this Amendment duly executed by each of (i) the
Borrower, (ii) each Obligor, (iii) the Consenting Lenders and (iv) each New
Lender.

 

4.02                        The Administrative Agent shall have received a
favorable written opinion (addressed to each Lender Party and dated the
Amendment Effective Date) of each of (i) Clifford Chance US LLP with respect to
New York law, (ii) Buchalter Nemer PLC with respect to California law and in
relation to ILFC and CA Subsidiary HoldCo, (iii) McCann Fitzgerald with respect
to Irish law and in relation to Irish Subsidiary HoldCo, AIL and AICL,
(iv) Morris Nichols Arsht & Tunnell LLP with respect to Delaware law and in
relation to the Borrower, Financing Trust, Parent HoldCo and US HoldCo and
(v) NautahDutilh with respect to Dutch law and in relation to AerCap and AAS,
each addressed to each Lender Party and in form and substance reasonably
satisfactory to the Administrative Agent and dated the Amendment Effective Date.

 

4.03                        The representations and warranties of the Obligors
contained in Article 3 of the Credit Agreement (as amended hereby) and contained
in each other Loan Document shall be true and correct on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be

 

10

--------------------------------------------------------------------------------


 

true and correct as of such earlier date, and an Officer’s Certificate of AerCap
shall so certify on and as of the Amendment Effective Date to the Administrative
Agent and the Lenders.

 

4.04                        Each Non-Consenting Lender shall have transferred
its Loans to a Consenting Lender or a New Lender.

 

4.05                        The Borrower shall have paid all amounts owed under
the fee letters related to this Amendment to the Consenting Lenders and the New
Lenders.

 

4.06                        The Borrower shall have paid all other fees and
other amounts due and payable by it under the Credit Agreement, and all other
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder, under any Loan Document or as separately agreed between any Borrower
Party and any arranger in respect of this Amendment.

 

4.07                        The Administrative Agent shall have received an LTV
Certificate with Appraisals dated as of a date no more than thirty (30) days
prior to March 30, 2015, and on the Amendment Effective Date the Borrower shall
be in compliance with Section 5.16(a).

 

4.08                        Prior to the Amendment Effective Date, the Lenders
shall have received all “Know-Your-Customer”, money laundering, Patriot Act or
similar documentation and information reasonably required by such Lenders by
notice to the Borrower given on or before March 23, 2015.

 

4.09                        On the Amendment Effective Date, no Default or Event
of Default shall have occurred and be continuing.

 

4.10                        The Administrative Agent shall have received such
documents and certificates as it or its counsel may reasonably request relating
to the organization, existence and, if applicable, good standing of each
Obligor, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Obligors, the Loan
Documents, the Collateral or the transactions contemplated hereby or thereby,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

 

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Amendment shall have received notice from such
Lender prior to the Amendment Effective Date specifying its objection thereto. 
The Administrative Agent shall promptly notify the parties hereto of the
occurrence of the Amendment Effective Date.

 

Section 5.                                           Non-Consenting Lenders. 
Subject to payment of amounts due and owing to them in accordance herewith,
effective as of the Amendment Effective Date, each Non-Consenting Lender shall
cease to be, and shall cease to have any of the rights and obligations of, a
“Lender” under the Credit Agreement (except for those provisions that provide
for their survival (including without limitation those provisions referred to in
Section 9.07 of the Credit

 

11

--------------------------------------------------------------------------------


 

Agreement), which provisions shall survive and remain in full force and effect
for the benefit of the Non-Consenting Lenders).

 

Section 6.                                           Acknowledgement and
Ratification.  Each of the Obligors hereby acknowledges that it has reviewed the
terms and provisions of this Amendment and consents to the modifications
effected pursuant to this Amendment.  Each Obligor hereby confirms that at all
times Obligations remain outstanding under the Loan Documents and each Loan
Document, as amended hereby, to which it is a party or otherwise bound and all
collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent provided in accordance with the Loan Documents, as
amended hereby, the payment and performance of all Obligations, and confirms its
grants to the Collateral Agent of a continuing lien on and security interest in
and to all Collateral as collateral security for the prompt payment and
performance in full when due of the Obligations.  Each Obligor hereby agrees and
admits that as of the date hereof it has no defenses to or offsets against any
of its obligations to the Administrative Agent or any Lender under the Loan
Documents.  Each Obligor (including, without limitation, each Guarantor) hereby
ratifies and confirms its guaranty of the Guaranteed Obligations as set forth in
Article 7 of the Credit Agreement, as amended hereby.

 

Section 7.                                           Miscellaneous.  Each Lender
by its signature hereto instructs the Administrative Agent to execute this
Amendment.  Except as herein provided, the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

 

BORROWER:

 

 

 

TEMESCAL AIRCRAFT, LLC

 

 

 

By:

/s/ Brian Fitzgerald

 

Name:

Brian Fitzgerald

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

OBLIGORS:

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

By:

/s/ Brian Fitzgerald

 

12

--------------------------------------------------------------------------------


 

 

Name:

Brian Fitzgerald

 

Title:

Attorney-in-Fact

 

 

 

PARK TOPANGA AIRCRAFT, LLC

 

 

 

By:

/s/ Brian Fitzgerald

 

Name:

Brian Fitzgerald

 

Title:

Attorney-in-Fact

 

 

 

CHARMLEE AIRCRAFT INC.

 

 

 

By:

/s/ Wouter Marinus den Dikken

 

Name:

Wouter Marinus den Dikken

 

Title:

President

 

 

 

SIGNED and DELIVERED as a DEED

 

by Brian Fitzgerald, Attorney-in-Fact

 

as attorney for BALLYSKY AIRCRAFT IRELAND LIMITED

 

 

 

/s/ Brian Fitzgerald

 

Attorney

 

 

 

in the presence of

 

 

 

/s/ Ken Faulkner

 

Ken Faulkner

 

Address:

4450 Atlantic Avenue

 

 

Westpark

 

 

Shannon

 

 

Co. Claire

 

 

Ireland

 

Chartered Secretary

 

 

 

GUARANTORS:

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

By:

/s/ Brian Fitzgerald

 

Name:

Brian Fitzgerald

 

Title:

Attorney-in-Fact

 

 

 

AERCAP HOLDINGS N.V.

 

 

 

By:

/s/ Kenneth Ng

 

Name:

Kenneth Ng

 

Title:

Attorney-in-Fact

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

By:

/s/ Kenneth Ng

 

Name:

Kenneth Ng

 

Title:

Attorney-in-Fact

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by Brian Fitzgerald, Attorney-in-Fact

 

as attorney for AERCAP IRELAND LIMITED

 

 

 

/s/ Brian Fitzgerald

 

Attorney

 

 

 

in the presence of

 

 

 

/s/ Ken Faulkner

 

Ken Faulkner

 

Address:

4450 Atlantic Avenue

 

 

Westpark

 

 

Shannon

 

 

Co. Claire

 

 

Ireland

 

Chartered Secretary

 

13

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

by Brian Fitzgerald, Attorney-in-Fact

 

as attorney for AERCAP IRELAND CAPITAL LIMITED

 

 

 

/s/ Brian Fitzgerald

 

Brian Fitzgerald

 

Attorney

 

 

 

in the presence of

 

 

 

/s/ Ken Faulkner

 

Ken Faulkner

 

Address:

4450 Atlantic Avenue

 

 

Westpark

 

 

Shannon

 

 

Co. Claire

 

 

Ireland

 

Chartered Secretary

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Wouter Marinus den Dikken

 

Name:

Wouter Marinus den Dikken

 

Title:

Chief Executive Officer

 

 

 

 

 

ADMINISTRATIVE AGENT

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Joseph Shanahan

 

Name:

Joseph Shanahan

 

Title:

Vice President

 

 

 

 

 

COLLATERAL AGENT

 

 

 

CITIBANK, N.A.

 

 

 

By:

/s/ Joseph Shanahan

 

Name:

Joseph Shanahan

 

Title:

Vice President

 

14

--------------------------------------------------------------------------------